NOTE: This order is nonprecedential.


            mlniteb ~tate~ QCourt of ~peaI~
                 for !be jfeberaI QCirmit

                           ROBERT BOSCH LLC,
                             Plaintiff-Appellant,

                                       v.
                     PYLON MANUFACTURING CORP.,
                         Defendant-Cross Appellant.


                               2011-1363, -1364


             Appeals from the United States District Court for the
          District of Delaware in case no. OB-CV-0542, Judge Sue L.
          Robinson.


                                 ON MOTION


                                  ORDER

              Robert Bosch LLC moves for a 30-day extension of
          time, until January 21, 2012, to file its response and reply
          brief.

              Upon consideration thereof,

              IT Is ORDERED THAT:




I----------~ .. ----- .
ROBERT BOSCH v. PYLON MFG CORP                            2

      The motion is granted.

                                 FOR THE COURT


      DEC 21 2011                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Mark A. Pals, Esq
    Mark A. Hannemann, Esq.
s21                                   u.s. CouJ~~~~EALS fOR
                                        TH[ FEDERAL CIRCUIT

                                           DEC 21 2011

                                            JANHORBALY
                                               Cl£RK